Exhibit 10.2

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

OSHKOSH TEAMING AGREEMENT

 

THIS TEAMING AGREEMENT (this “Agreement”) dated as of the 7th day of April, 2009
(the “Effective Date”) is entered into between Force Protection
Industries, Inc., a Nevada corporation (“FPI”) having an office at 9801 Highway
78 Bldg 1 Ladson, SC 29456 and Oshkosh Corporation, a Wisconsin corporation
(“Subcontractor”), having an office at 2307 Oregon Street, Oshkosh, WI 54902.
FPI and Subcontractor each individually referred to as a “Party” and
collectively as the “Parties”.

 

WITNESSETH

 

WHEREAS, the Parties executed a Mutual Confidential Disclosure Agreement on
October 31, 2008 (the “MCDA”) regarding Subcontractor’s TAK-4® independent
suspension system (the “System”);

 

WHEREAS, the MCDA pertains, among other things, to FPI’s Cougar armored vehicle
and provides that the Parties will determine the feasibility of teaming together
to provide the U.S. Government with MRAP suspension upgrade; and

 

WHEREAS, the Parties intend this Agreement to apply with respect to FPI’s Cougar
armored vehicle as well as derivatives thereto, including the MRAP 6x6, the MRAP
4x4, JERRV, ILAV, Mastiff Ridgback or TSV (collectively, the “Cougar”); and

 

WHEREAS, FPI desires to maintain configuration control over the Cougar to ensure
survivability attributes associated with any changes; and

 

WHEREAS, Subcontractor desires to maintain configuration control over the
System; and

 

WHEREAS, the Parties have expended time and effort to integrate Subcontractor’s
System for use on the Cougar (the “TAK-4® Cougar Suspension Upgrade” or “TCSU”);
and

 

WHEREAS, FPI’s specific contribution, in the form of FPI Proprietary Components,
is outlined in Exhibit 1; and

 

WHEREAS, one of FPI’s customers, the U.S Department of Defense’s Joint Program
Office (“JPO”), has expressed an interest in upgrading certain Cougars with the
TCSU; and

 

WHEREAS, the parties desire to work together to submit this proposal and also
desire to work together in a “contractor team arrangement” as that term is
defined in FAR 9.601(2) to submit proposals to any current or future customers
of FPI for the Cougar (the “Customers”) specifically desiring or requesting the
TCSU (collectively “Proposals”); and

 

WHEREAS, the Parties desire to combine their respective complementary
experience, skills, facilities and capabilities to offer Customers the best
combination of performance, cost and delivery in connection with obtaining a
contract or contracts for the Proposals (the “Contract(s)”); and

 

WHEREAS, the Parties wish to define their mutual roles, responsibilities and
commitments in connection with the marketing associated with obtaining
Contract(s) for the Proposals.

 

1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
promises, and agreements set forth below, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.0          PROPOSAL ACTIVITIES

 

1.1           During the term of this Agreement, FPI shall act as prime
contractor for all efforts under Proposals and Subcontractor shall act as
subcontractor for the supply of TCSUs as well as performance of such additional
work as is agreed to by the Parties to be responsive to issued Proposals. If
such work is called for in a Proposal, Subcontractor shall be granted a right of
first refusal to assemble TCSU kits and to: (a) perform installation subject to
the approval by: (i) the Customer, and (ii) any entity with which FPI has a
prior agreement regarding the ILAV, Mastiff, Ridgback or TSV Cougar vehicles; or
(b) train, supervise and certify FPI’s personnel with respect to the
installation of the TCSUs onto Cougars; provided the terms of Subcontractor’s
price, delivery and quality for installation or training are agreed in good
faith by the Parties to be commercially reasonable (the “Work”). If applicable,
FPI shall exert reasonable efforts to obtain, on behalf of Oshkosh, the approval
described in (a)(i) and (ii), above. Notwithstanding anything in this Agreement
to the contrary, FPI shall retain the right to disassemble the existing Cougar
axles as well as the right to provide, kit and install the FPI Proprietary
Components. However, the parties may by mutual agreement allow Subcontractor to
kit the entire TCSU. Subcontractor shall provide FPI with the interface
information and outline drawings of the TAK-4 independent suspension in order
prepare Proposals or complete Contracts. FPI shall provide Subcontractor with
the interface information and outline drawings for the FPI Proprietary
Components.

 

1.2           FPI shall be the point of contact with the Customers and will
prepare the Proposals, integrate the data and material provided by
Subcontractor, and submit the Proposals to the Customers. FPI shall timely
inform Subcontractor of communications with the Customer that impact subcontract
performance and shall permit Subcontractor to communicate with the Customer as
requested by the Customer or is reasonably necessary to optimize Proposal
success. FPI, in good faith consultation with Subcontractor and pursuant to
Subcontractor’s reasonable approval with respect to its content, will make the
final determination of the form and content of the Proposals and will ensure
Subcontractor’s data is adequately portrayed and identified as Subcontractor’s
portion.

 

1.3           During the term of this Agreement, the Parties’ relationship shall
be mutually exclusive with respect to the Proposals for Customers specifically
desiring or requesting the TCSU. Neither Party shall submit a proposal, or bid
for services relating to Proposals separately or with others, or take any action
or make any agreements or representations with respect to the Proposals that are
in any way inconsistent with the Parties’ agreement to jointly pursue the
opportunities as provided in this Agreement. However, notwithstanding anything
to the contrary in this Agreement, in the event FPI declines to continue to
pursue a Proposal or a Customer elects to work directly with Subcontractor in
whole or in part, Subcontractor shall then have the right to continue to pursue
the Proposal subject to Article 12, by itself or in combination with others,
provided neither Party has created such a circumstance through breach of this
Agreement.

 

2.0          RELATIONSHIP OF THE PARTIES

 

2.1           The Parties shall act under this Agreement as independent
contractors, and no Party shall act as agent for, or partner of, the other, nor
be authorized to incur any liability or to represent or make commitments on
behalf of the other (except as provided for in this Agreement), and no employee
of a Party shall be deemed an employee of any other Party.

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.2           Nothing in this Agreement shall be deemed to constitute, create,
give effect to or otherwise recognize a joint venture, partnership or formal
business entity of any kind, and the rights and obligations of the Parties shall
be limited to those expressly set forth herein. No Party shall have any
liability or obligation to the others except as expressly provided in this
Agreement.

 

3.0          TERM AND TERMINATION

 

3.1           Except with respect to the provisions of Articles 4, 5, 7, 9, 11
and 12 which shall survive the expiration or earlier termination hereof, this
Agreement and all rights and duties hereunder will cease and terminate with
respect a particular Proposal upon the first to occur of the following:

 

3.1.1        cancellation of the Proposal;

 

3.1.2        the elimination of FPI from consideration as a prime contractor for
any phase of the Proposal;

 

3.1.3        a decision by the Customer to work directly with Subcontractor
subject to the Article 12;

 

3.1.4        disapproval by Customer of a FPI subcontract to Subcontractor, or
direction by the Customer to use a subcontract source other than Subcontractor
for a substantial portion of the Work, provided FPI has made reasonable efforts
to secure an opportunity for Subcontractor to participate as set forth herein
under the Proposal;

 

3.1.5        failure of FPI and Subcontractor to agree upon a mutually
acceptable purchase order after negotiation in good faith;

 

3.1.6        expiration of sixty (60) months after the Effective Date or the
award of a Contract under any pending proposal, whichever comes later;

 

3.1.7        mutual written agreement of the Parties to terminate;

 

3.1.8        petition by one of the Parties for bankruptcy or reorganization
under the bankruptcy laws or assignment for the benefit of creditors;

 

3.1.9        A Party’s material breach of the provisions of this Agreement,
which is not cured within fourteen (14) days after receipt of written notice of
such breach provided by the other Party; or

 

3.1.10      The execution of a purchase order between FPI and Subcontractor.

 

4.0          CONFIDENTIAL/PROPRIETARY INFORMATION

 

The parties shall abide by the terms of the MCDA which is specifically
incorporated by reference.

 

5.0          PUBLICITY AND NEWS RELEASE

 

Any news release, public announcement, advertisement or publicity proposed to be
released by any Party concerning a Proposal or the activities of any Party in
connection with this Agreement or any resulting award of the Contract shall be
subject to the approval of all Parties prior to release, which approval shall
not be unreasonably withheld or delayed.

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

6.0          ASSIGNMENT

 

Neither this Agreement nor any interest herein may be assigned, in whole or in
part, by any Party hereto without the prior written consent of the other Party,
except by way of merger, consolidation or the acquisition of substantially all
of the business assets of a party.

 

7.0          DISPUTE RESOLUTION

 

This Agreement shall be governed by the laws of the State of South Carolina,
excluding its conflicts of law rules. It is the intent of the Parties that any
dispute be resolved informally and promptly through good faith negotiation
between them. Either Party may initiate negotiation proceedings by written
notice to the other Party setting forth the particulars of the dispute. The
Parties agree to meet in good faith to jointly define the scope and a method to
remedy the dispute. If these proceedings are not successful, a representative of
the senior management from each Party shall meet personally in a good faith
attempt to resolve the matter. Should any disputes remain unresolved after
completion of the 2 step resolution process set forth above, the Parties shall
promptly submit any dispute to mediation with an independent mediator. In the
event mediation is not successful in resolving the dispute, the Parties agree to
submit the dispute to binding arbitration in Atlanta, Georgia or other mutually
agreed-upon location, according to the Commercial Arbitration Rules and
Procedures of the American Arbitration Association.

 

8.0          SCOPE OF AGREEMENT

 

8.1           This Agreement shall relate only to the Proposals specified herein
and nothing herein shall be deemed to:

 

8.1.1                      Confer any right or impose any obligation or
restriction on any Party with respect to any other program, effort or marketing
activity at any time undertaken by any Party hereto; or

 

8.1.2                      Limit the rights of any Party to promote, market,
sell, lease, license or otherwise dispose of its products or services; other
than with regard to the Proposals and then only as specified herein.

 

9.0          NOTICES

 

Any notice, demand or request required or permitted by this Agreement shall be
in writing and shall be given as follows:

 

FPI:

 

Subcontractor:

Force Protection Industries, Inc.

9801 Highway 78, Bldg. 1

Ladson, SC 29456

Attention: John Wall, III

Facsimile No.: 843-553-1311

 

Oshkosh Corporation

2307 Oregon Street

Oshkosh, WI 54902

Attention: Brad Bauknecht

Facsimile No.: 920-966-5955

 

10.0        PURCHASE ORDERS

 

10.1         The parties shall negotiate a Purchase Order, the terms of which
will be consistent with any Proposal, the Work required thereunder and the
Supply Agreement attached as Exhibit 2.

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

11.0        COMPLIANCE WITH LAWS

 

11.1         The Parties acknowledge that the Customer and the Parties are
subject to the Export Regulations of the United States of America regarding
export of certain technical data from the United States. Each Party agrees that
it will not export, either directly or indirectly, any information or data
received from Customer or the direct product thereof to any country in
contravention of the said Export Regulations, or which, if done by Customer
would violate the laws of the United States of America.

 

11.2         The Parties and their respective officers, employees,
representatives, consultants, and subcontractors will comply with the
requirements of Part 3 of the Federal Acquisition Regulations (48 C.F.R 3.000
through 3.906), entitled “IMPROPER BUSINESS PRACTICES AND PERSONAL CONFLICTS OF
INTEREST” as those requirements apply to those doing business with the Federal
Government.

 

11.3         Each Party shall comply with the Foreign Corrupt Practices Act of
1977 and all other applicable laws, including without limitation those laws
dealing with improper or illegal payments, gifts, or gratuities and shall not
offer, make or give any such payments, gifts or gratuities to any person
(whether governmental official or private individual) for the purpose of
inducing such person or individual to make a buying decision, or to take any
other action favorable to any Party in connection with any Project.

 

12.0        COOPERATION AND ROYALTY

 

In the event that a Customer contacts Subcontractor for the supply of TCSU,
Subcontractor shall advise such Customer that it has this existing Teaming
Agreement and that the Customer should contact FPI as the Original Equipment
Manufacturer of the Cougar. Subcontractor shall immediately advise FPI of any
such Customer contact, and provide FPI with any information and documentation
that it receives from the Customer. The parties shall use reasonable efforts to
complete the order for the Customer through the use of FPI as the prime
contractor. Notwithstanding the foregoing, if the parties are unsuccessful or a
Customer provides a written directive requiring that the TCSU be provided by
Subcontractor, directly or indirectly through other parties, Subcontractor may
proceed with the sale, provided, Subcontractor shall procure FPI Proprietary
Components from FPI, provided the terms of FPI’s price, delivery and quality are
agreed to in good faith by the parties to be commercially reasonable, and
provided further that the Subcontractor agrees in writing to pay FPI a royalty
of [***] which is payable within fourteen (14) days of Subcontractor’s receipt
of each payment from the Customer.

 

13.0        ENTIRE AGREEMENT

 

This Agreement constitutes the entire understanding and agreement of and between
the Parties with respect to the subject matter hereof and supersedes all prior
representations and agreements, oral or written. It shall not be varied, except
by an instrument in writing of all subsequent date, duly executed by any
authorized representatives of both Parties. Article and paragraph headings
herein are for convenience only and shall not limit in any way the scope of
interpretation of any provision to this Agreement.

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers effective the day and year first
written above.

 

 

FORCE PROTECTION INDUSTRIES, INC.

 

OSHKOSH CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark V. Edwards

 

By:

/s/ Richard A. Hove

 

 

 

 

 

Name:

Mark V. Edwards

 

Name:

Richard A. Hove

 

 

 

 

 

Title:

Executive Vice President, Development

 

Title:

Executive VP and President, Defense

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT 1

 

The FPI Proprietary Components comprise:

 

1.       Removal of existing [***], supply and installation [***] and relocating
[***]

2.       Supply and installation of [***] and transfer [***]

3.       Supply and installation of [***], as specifically conformed [***]

 

7

--------------------------------------------------------------------------------